Citation Nr: 0308770	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  94-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for duodenal 
ulcer.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

By an April 1996 action, the Board remanded this case for 
development of the evidence.  In a December 1997 decision, 
the Board directed that additional development be undertaken.   

The Board notes that the issue of entitlement to a permanent 
and total disability rating for pension purposes was 
originally developed for appellate review; however, a 
nonservice-connected permanent and total evaluation was 
ultimately granted by the RO in a July 2002 rating action.  
Therefore, this issue is no longer before the Board.    


REMAND

As stated above, the Board remanded this case in a December 
1997 decision.  However, it appears that following the 
December 1997 decision, the appellant's original claims file 
was misplaced by the VA and that the current folder is a 
rebuilt folder.  In this regard, the Board observes that in a 
memorandum, dated in August 2001, it was noted that the 
appellant's claims file had been missing since approximately 
1998 and that a temporary file had been made.  

In the instant case, the Board notes that the rebuilt claims 
folder includes a copy of the Board's December 1997 remand 
decision.  In the December 1997 decision, the Board stated 
that with respect to the appellant's claim for an increased 
rating for duodenal ulcer, clarification was needed as to 
whether he currently had an ulcer.  A July 1996 VA endoscopy 
revealed that the appellant's duodenum was normal and that 
there was no evidence of a duodenal ulcer.  In addition, an 
August 1996 VA examination report revealed that the appellant 
had mild esophagitis and mild gastritis related to a history 
of alcohol abuse.  Subsequent medical reports showed 
diagnoses of peptic ulcer disease.  However, such diagnoses 
appeared to be based solely on the appellant's history.  
Under the circumstances discussed above, the Board requested 
that the RO schedule the appellant for a VA gastrointestinal 
examination to determine the current severity of any active 
duodenal ulcer disability.   

In the December 1997 remand decision, the Board also noted 
that the evidence of record demonstrated that on several 
occasions, the appellant gave a history that he was status 
postgastric resection in 1973.  A review of the claims file 
failed to demonstrate that he had undergone such a procedure.  
A November 1979 report from the Self Memorial Hospital 
revealed that in March 1973, the appellant had undergone a 
laparotomy.  The laparotomy showed an intussusception of the 
jejunum which was removed.  The Board noted that 
clarification was needed as to whether the appellant had 
undergone a gastric resection as a result of his service-
connected ulcer.  Such a finding could have potentially 
affected his current rating.  In that regard, the Board 
stated that the appellant's disability would have also had to 
have been considered under Diagnostic Code 7308 for 
postgastrectomy syndrome.  Thus, the Board indicated that 
records pertaining to the March 1973 laparotomy and records 
pertaining to any gastric resection performed had to be 
obtained.  

In light of the above, in the December 1997 remand decision, 
the Board requested that the RO ask the appellant to identify 
all other physicians or medical facilities from which he had 
received treatment for any disability since January 1997.  
The RO was also requested to ask the appellant to give the 
date of which he had undergone a gastric resection, as well 
as to ask him to identify the medical facility where the 
surgical procedure had been performed.  In addition, the RO 
was requested to schedule the appellant for a comprehensive 
special VA gastrointestinal examination to ascertain the 
current status of the service-connected duodenal ulcer.  The 
examiner was requested to provide a complete itemization of 
the symptoms attributable to the duodenal ulcer.  In 
addition, the examiner was requested to offer an opinion as 
to whether the appellant was status postgastric resection.  
Furthermore, the examiner was requested to determine whether 
there was currently manifested any other gastrointestinal 
pathology which produced abdominal pain or other symptoms not 
related to a duodenal ulcer, or if found, related to any 
residuals of a postgastric resection.  If so, the examiner 
was requested to identify any such disorder, including 
residuals of alcohol abuse, and determine the extent to which 
the symptoms of any such disorder could be separated out for 
rating purposes.   

Upon a review of the rebuilt claims folder, the Board notes 
that in October 1998, the appellant underwent a VA 
examination.  At that time, although it was noted that an x-
ray report showed that several punctate, shallow ulcers were 
possibly present, none of the pertinent questions from the 
Board's December 1997 remand decision were addressed.  In 
addition, it is unclear as to whether or not the RO had asked 
the appellant to provide the date of his gastric resection, 
as well as identify the medical facility where the surgical 
procedure had been performed.  In this regard, the Board 
notes that the evidence of record does include a handwritten 
notation, apparently showing that the appellant had been 
contacted and that he had indicated that a "Dr. H." had 
performed his gastric resection.  However, the Board observes 
that it is unclear as to whether the RO had obtained any 
records from Dr. H.  Therefore, in light of the above, it is 
the Board's determination that the RO has not complied with 
the instructions from the December 1997 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that following the December 1997 Board 
remand decision, although the RO issued a Supplemental 
Statement of the Case (SSOC), dated in July 2002, which 
continued the denial of the appellant's claim for an 
increased (compensable) rating for his service-connected 
duodenal ulcer, it appears that no rating decision was 
issued.  In addition, the Board observes that the July 2002 
SSOC does not contain the current rating code for the 
appellant's duodenal ulcer.  Moreover, the rebuilt file does 
not contain any previous rating decisions.  The July 2002 
rating, which granted the veteran's pension claim listed the 
non service-connected disabilities, but contained no rating 
information concerning the service connection ulcer.  
Therefore, in light of the above and given the fact that the 
appellant's claims file was lost while in the custody of VA, 
it is appropriate that the RO make a more thorough attempt to 
locate as many of the missing documents and other pertinent 
records as possible, specifically including prior ratings 
concerning the service-connected ulcer.  Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

Finally, while the appellant's appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  See 38 U.S.C. §§ 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  As such, 
review of the appellant's claim under the new legislation is 
required before the Board my proceed with appellate review.

In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary. Accordingly, 
this case is REMANDED for the following actions:

1.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.   

2.  The RO should ask the appellant to 
identify all other physicians or medical 
facilities from which he has received 
treatment for any disability since 
January 1997.  The RO should also ask the 
appellant to give the date of which he 
underwent a gastric resection, as well as 
ask him to identify the medical facility 
where the surgical procedure was 
performed.  Copies of all records 
identified should be obtained and 
associated with the claims file.   

The RO should ensure that its efforts to 
obtain the identified records are fully 
documented in the claims folder.  If any 
identified evidence is not available, the 
RO should notify the appellant as 
mandated by the VCAA.  

3.  The RO should locate any prior rating 
actions and/or decisions pertaining to 
the appellant's service-connected 
duodenal ulcer.  These decisions, as well 
as the evidence used in making the 
determinations, should be associated with 
the claims folder.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
VCAA.   

4.  Thereafter, the RO should schedule 
the appellant for a comprehensive special 
VA gastrointestinal examination to 
ascertain the current status of the 
service-connected duodenal ulcer.  All 
indicated tests and studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
provide a complete itemization of the 
symptoms attributable to the service-
connected duodenal ulcer.  In addition, 
the examiner should offer an opinion, 
based on a review of the record and 
examination findings, as to whether the 
appellant is status postgastric 
resection.  Furthermore, the examiner 
should determine whether there is 
currently manifest any other 
gastrointestinal pathology which produces 
abdominal pain or other symptoms not 
related to a duodenal ulcer, or if found, 
related to any residuals of a postgastric 
resection.  If so, on the basis of 
current examination findings and a review 
of the claims folder, which should be 
provided to the examiner in advance, the 
examiner should identify any such 
disorder, including residuals of alcohol 
abuse, and determine the extent to which 
the symptoms of any such disorder may be 
separated out for rating purposes.  If 
the symptoms can not be separated it 
should be noted by the examiner.  An 
explanation of all conclusions reached 
should be provided.             

5.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
VA examination report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall, 
11 Vet. App. at 268.     

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the appellant's claim.  If the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  In addition, if possible, the 
RO should provide a current rating action 
with the current rating code for the 
appellant's service-connected duodenal 
ulcer.  Then, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon his claim.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




